      Case 1:18-cv-02637-LGS-SDA Document 197 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/17/2021
 SM Kids, LLC, as successor-in-interest to
 Stelor Productions, LLC,
                                                             1:18-cv-02637 (LGS) (SDA)
                                  Plaintiff,
                                                             ORDER
                      -against-

 Google LLC et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       On Monday, February 22, 2021, the Court will be holding a remote oral argument at 2

p.m. EST. During the oral argument, Plaintiff’s counsel shall be prepared to address the following

questions:

       1. Did the law firm Wyman & Isaacs LLP have a written engagement or retainer

             agreement with Steve Garchik, Stelpro Investors LLC (“Stelpro”), SJM Partners, Allan

             Cohen and/or Taral Productions, LLC (“Taral”)? If so, when was or were such

             agreement or agreements entered into?

       2. Was an agreement executed between Steve Garchik (or Stelpro) and Allan Cohen (or

             Taral) following the drafts that are contained in ID003101 and/or ID6009? If so, when?

       3. Who is Richard Rakowski? Why are communications with him privileged?

       4. When did Allan Cohen (or Taral), Robert Friedman (or Bungalow Media +

             Entertainment) and/or Steve Garchik (or SJM Partners) “formalize[] their joint venture

             in [the] written agreement” referred to in Plaintiff’s February 16, 2021 Letter

             Response (see ECF No. 194 at 9)?
     Case 1:18-cv-02637-LGS-SDA Document 197 Filed 02/17/21 Page 2 of 2




       In addition, no later than Friday, February 19, 2021, Plaintiff shall file with the Court the

following documents: (1) any agreement Wyman & Isaacs LLP had with Steve Garchik, Stelpro,

SJM Partners, Allan Cohen and/or Taral (see paragraph 1 above); (2) any agreement executed

between Steve Garchik (or Stelpro Investors LLC) and Allan Cohen (or Taral) (see paragraph 2

above); and (3) the written agreement referred to in paragraph 4 above.

SO ORDERED.

DATED:        New York, New York
              February 17, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                                2
